Citation Nr: 0911901	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-15 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of interest on retroactive disability 
compensation associated with a grant of benefits based on 
clear and unmistakable error (CUE) in a November 1979 rating 
decision.


REPRESENTATION

Appellant represented by:	Joe M. Fears, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from September 1971 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO found that a 
November 1979 rating decision had contained CUE in not 
granting the Veteran service connection and special monthly 
compensation (SMC) for loss of use of both extremities and 
for failing to grant a higher level of SMC for loss of use of 
both extremities and loss of bowel and bladder control.  In a 
May 2006 letter, the RO notified the Veteran of the 
retroactive award associated with that decision.

2.  The Veteran's award of retroactive disability 
compensation in March 2006 was in accordance with specific 
rates of entitlement provided by statute; and VA has no legal 
authority to provide additional compensation for payment of 
interest on that retroactive disability compensation.


CONCLUSION OF LAW

The Veteran is not entitled to payment of interest on 
retroactive disability compensation associated with a grant 
of benefits based on CUE in a November 1979 rating decision.  
38 U.S.C.A. §§ 503, 5109A(b), 1110 (West 2002); 38 C.F.R. §§ 
3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background and Legal Analysis

The Veteran was injured in a motor vehicle accident during 
service in May 1978.  In an August 1979 rating decision, 
service connection was granted for fracture, dislocation, 
T12-L1, with incomplete paraplegia.  A 100 percent rating was 
assigned from November 14, 1978.  

A November 1979 rating decision revised the ratings.  Service 
connection was assigned for loss of bowel control, rated 100 
percent; right lower extremity paralysis, rated 80 percent; 
loss of bladder control, rated 60 percent; left lower 
extremity paralysis, rated 60 percent.  SMC was granted for 
loss of use of one foot, and for loss of bowel control rated 
100 percent and additional service connected disabilities of 
loss of bladder control and paralysis of left lower 
extremity.

In October 1980, the Veteran's then-representative submitted 
a claim for increased rating, arguing that the Veteran met 
the schedular requirements for R1 benefits due to loss of use 
or fundamental loss of use of both lower extremities, and 
loss of bowel and bladder control.  In April 1981, the RO 
notified the Veteran and his then-representative that the 
claim was denied and included the appropriate appellate 
rights.  The Veteran did not appeal.

In May 1981, the Veteran filed a claim seeking a higher rate 
of SMC.  This was denied in a December 1981 rating decision, 
which the Veteran did not appeal.

In March 2006, the Veteran filed a claim contending that the 
November 1979 rating decision contained CUE.  In a March 2006 
rating decision, the RO found that the November 1979 rating 
decision had contained CUE in not granting the Veteran 
service connection and special monthly compensation for loss 
of use of both extremities and for failing to grant a higher 
level of SMC for loss of use of both extremities and loss of 
bowel and bladder control.  In a May 2006 letter, the RO 
notified the Veteran of the retroactive award associated with 
that decision.

The appellant's claim on appeal here is that the he is 
entitled to payment of interest on the retroactive disability 
compensation associated with benefits for the period from 
November 14, 1978, based on the finding of CUE in the 
November 1979 rating decision.  The Veteran's representative 
believes that since the Veteran filed a claim in May 1981 
seeking a higher rate of SMC, that he is entitled to interest 
payable since that date.  

Similar arguments have been rejected by the United States 
Court of Appeals for Veterans Claims (Court) and the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  Smith v. Gober, 14 Vet. App. 227 (2000) 
[hereinafter "Smith I"], aff'd sub nom.  Smith v. Principi, 
281 F.3d 1384 (Fed. Cir. 2002) cert. denied, 537 U.S. 821 
(2002).

As with the appeal here, Smith I involved a case in which the 
Board had determined that there was clear and unmistakable 
error (CUE) in a prior decision awarding a disability rating, 
which should have been higher except for the CUE.  This 
resulted in an award of past due compensation which was paid 
to that claimant in lump sum, but VA declined to award 
interest on the delayed payments.  A claim for payment of 
accrued interest on that award of past-due disability 
benefits was appealed to the Court.

In Smith I, the Court held that only express statutory 
language can waive the government's sovereign immunity from 
the payment of interest (i.e. the "no-interest rule").  Smith 
I at 230.  The Court addressed an argument that 38 U.S.C. § 
503(a) provided express statutory authorization for the 
payment of interest.  38 U.S.C. § 503(a) generally authorizes 
VA to provide for equitable relief, including payment of 
moneys, to persons the Secretary determines to be equitably 
entitled because of administrative error of the Government.  
It was held that the general language of that section did not 
constitute such a waiver from the payment of interest, that 
Congress has enacted a comprehensive statutory scheme for the 
payments of benefits to veterans, and that in this case there 
is no statute or regulation authorizing payment of interest 
on past due benefits under any circumstances to include the 
exercise of equitable powers.  Smith I at 231.

The Federal Circuit affirmed Smith I, finding that the Court 
had correctly concluded that (1) statutes outlining the 
equitable relief due to a veteran who has been the victim of 
an error by VA, and providing the effect a reversal on the 
basis of CUE, did not create waiver to the "no-interest" 
rule, and (2) the veteran's claim did not come within a 
recognized exception to the rule.  Smith II, 281.

The Veteran's representative argues that the current case is 
distinguishable from the Smith holdings because the 
Government was specifically made aware of the error in the 
Veteran's case 1980, but failed to correct the error until 
the March 2006 decision.  The Veteran's then-representative 
submitted a claim in October 1980 which was adjudicated by 
the RO in April 1981.  The Veteran and his then-
representative were notified of the denial of that claim, but 
did not appeal.  That claim is final.  

The Board finds that the instant case falls squarely within 
the holdings of the Court and the Federal Circuit in Smith I 
and Smith II.  Therefore, the argument that the Veteran is 
entitled to payment of interest accrued on service-connected 
benefits based on CUE in the November 1979 rating decision 
remains without merit.

The Board therefore finds that the appellant is claiming 
benefits not provided for by law.  He has cited no authority 
to support his contentions.  There is no legal merit to his 
argument and his claim must therefore be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).

II.  VA's Duties to Notify and Assist

Resolution of the Veteran's appeal is dependent on 
interpretation and application of the law and regulations 
rather than by consideration of conflicting or disputed 
evidence.  Thus, VA's "duty to notify" and "duty to 
assist" obligations are not applicable.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Smith I, 14 Vet. App. at 227.  


ORDER

Payment of interest on retroactive disability compensation 
associated with a grant of benefits based on clear and 
unmistakable error (CUE) in a November 1979 rating decision 
is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


